EXHIBIT 10.1

 

SALE AND PURCHASE AGREEMENT

 

THIS SALE AND PURCHASE AGREEMENT (the “Agreement”) is made and entered into as
of the 1st day of July, 2005 (the “Effective Date”), by and among SUPPORT
TERMINALS OPERATING PARTNERSHIP, L.P. (“STOP”), KANEB PIPE LINE OPERATING
PARTNERSHIP, L.P. (“KPOP”), SHORE TERMINALS LLC (“Shore”), and PACIFIC ENERGY
GROUP LLC, a Delaware limited liability company (“Purchaser”).  STOP, KPOP and
Shore are sometimes collectively referred to herein as “Sellers”.

 

PRELIMINARY STATEMENT

 

STOP owns two terminals located in Philadelphia, PA and one terminal located in
Paulsboro, NJ.

 

KPOP owns a system of pipelines and terminals commonly referred to as the Kaneb
West System.

 

Shore owns a terminal located in Martinez, CA and a terminal located in
Richmond, CA.

 

Sellers are willing to sell, and Purchaser is willing to purchase, the Assets
(defined below) in accordance with the terms of this Agreement.

 

NOW THEREFORE, in consideration of the matters set forth in the Preliminary
Statement, the mutual promises and covenants herein set forth, and subject to
the terms and conditions hereof, the parties hereby agree as follows:

 


ARTICLE I

DEFINITIONS


 

The following terms shall have the meanings set forth below for all purposes of
this Agreement:

 

“Affiliate” means, with respect to a party, any individual or legal business
entity that, directly or indirectly, controls, is controlled by, or is under
common control with, such party.  The term “control” (including the term
“controlled by”) as used in the preceding sentence means the possession,
directly or indirectly, of the power to direct or cause the direction of
management and policies.

 

“Agreement” means this Sale and Purchase Agreement.

 

“Assets” has the meaning specified in Section 2.1.

 

“Assignment of Permits and Contracts” has the meaning specified in
Section 6.2.5.

 

--------------------------------------------------------------------------------


 

“Assignments of Easements and Licenses” has the meaning specified in
Section 6.2.3.

 

“Assignments of Leases” has the meaning specified in Section 6.2.2.

 

“Assumed Liabilities” has the meaning specified in Section 4.2.

 

“Bill of Sale” has the meaning specified in Section 6.2.4.

 

“CAG” means the Office of the Attorney General of the State of California.

 

“CAG Hold Separate Order” has the meaning specified in Section 14.1.

 

“California Consent Decree” means the Consent Decree and Final Judgment filed on
June 15, 2005 in The State of California v. Valero L.P., Valero Energy
Corporation, Kaneb Pipe Line Partners, L.P., and Kaneb Services LLC, Civil
Action No. C-05-2419 (U.S. Dist. Ct., N.D. Cal.).

 

“Casualty” has the meaning specified in Section 14.3.1.

 

“CBA” has the meaning specified in Section 16.4.

 

“Closing” has the meaning specified in Section 6.1.

 

“Closing Date” has the meaning specified in Section 6.1.

 

“Contracts” has the meaning specified in Section 2.1.4.

 

“CPUC” has the meaning specified in Section 7.1.9.

 

“Deeds” has the meaning specified in Section 6.2.1.

 

“Earnest Money L/C” has the meaning specified in Section 3.2.

 

“Effective Date” has the meaning specified in the introductory paragraph of this
Agreement.

 

“Environmental Claims” means any known, unknown, contingent or non-contingent
loss, liability, claim (including tort claims, claims for personal injury,
claims for property damage, natural resource damage claims, claims for
injunctive relief, and claims for remediation activities), action, proceeding
(including any notice of non-compliance with or violation of Environmental Law),
obligation (including any obligation to perform remediation activities required
under Environmental Law in connection with any release of Hazardous Materials),
suit, Order (including any compliance order, consent order, cleanup and
abatement order and cease-and-desist order), lien, fine, penalty, damages,
expense, cost and fees (including reasonable

 

2

--------------------------------------------------------------------------------


 

attorney and consultant fees and costs for investigation and defense) arising
out of or related to a violation of Environmental Law or a release of Hazardous
Materials into the environment.

 

“Environmental Laws” shall mean all applicable federal, state, and local Laws,
common law, standards, prohibitions, restrictions, directives, interpretations,
Orders, guidelines, permits, licenses, approvals and entitlements that relate to
safety, the protection of human health and/or the environment or create rights
or obligations in connection with the presence or release of Hazardous
Materials.

 

“Excluded Property” has the meaning specified in Section 2.2.

 

“Expenses” has the meaning specified in Section 6.4.1.

 

“FTC” means the United States Federal Trade Commission.

 

“FTC Hold Separate Order” has the meaning specified in Section 14.1.

 

“FTC Order” means the FTC’s proposed Decision and Order dated June 14, 2005, in
the matter of Valero L.P., Valero Energy Corporation, Kaneb Services LLC, and
Kaneb Pipe Line Partners, L.P., Docket No. C-4141.

 

“Governmental Authority” means any federal, state or local governmental
authority, agency, board, commission, judicial body or other body having
jurisdiction over the matter.

 

“Hazardous Materials” means any substance which is listed, regulated or defined
as a hazardous substance, hazardous material, toxic substance, hazardous waste,
hazardous chemical, hazardous air pollutant, contaminant or pollutant under any
Environmental Laws.

 

“Improvements” has the meaning specified in Section 2.1.2.

 

“Hold Separate Orders” has the meaning specified in Section 14.1.

 

“Income Taxes” means any individual, partnership or corporate income or
franchise tax based on net income.

 

“Indemnitee(s)” has the meaning specified in Section 12.1.

 

“Indemnitor(s)” has the meaning specified in Section 12.1.

 

“Intellectual Property” means all patents, patent rights, trademarks, service
marks, trade names, and copyrights, and all applications for the foregoing, and
all trade secrets, know-how, inventions, research records, confidential
information, product designs, engineering specifications and drawings, technical
information and other intellectual property rights.

 

“Interim Period” has the meaning specified in Section 14.2.

 

3

--------------------------------------------------------------------------------


 

“Interim Policies” has the meaning specified in Section 14.2.

 

“Laws” means all laws, rules, regulations, statutes, ordinances, codes, plans,
Orders, decrees, rulings and charges of any Governmental Authority, including
Environmental Laws.

 

“Loss” means any loss, liability, claim, action, proceeding, obligation, suit,
judgment, decree, lien, fine, penalty, Tax, damages (excluding special,
consequential, indirect or loss of profit damages, except as noted herein),
expense, cost and fee.  “Loss” shall include Environmental Claims and, in each
instance, shall include all reasonable costs of investigating and defending any
claim.

 

“Obligated Party” has the meaning specified in Section 6.4.5.

 

“Order” means any judgment, order, writ, injunction or decree of any
Governmental Authority having jurisdiction over the matter.

 

“Outside Closing Date” has the meaning specified in Section 6.1.

 

“Permits” means the permits, licenses, registrations, and certificates from any
Governmental Authority required to own or operate, and relating exclusively to
the operation or ownership of the Assets.

 

“Permitted Encumbrances” has the meaning specified in Section 11.1.

 

“Personal Property” has the meaning specified in Section 2.1.3.

 

“Purchase Price” has the meaning specified in Section 3.1.

 

“Purchaser” has the meaning specified in the introductory paragraph.

 

“Purchaser Default” has the meaning specified in Section 19.3.

 

“Real Property” means all real property interests (including leasehold, easement
and right of way interests) included in the Assets.

 

“RP Agreements” means the leases, easements, licenses and rights of way included
within the definition of “Real Property”.

 

“Receiving Party” has the meaning specified in Section 6.4.5.

 

“Retained Liabilities” has the meaning specified in Section 4.1.

 

“Sellers” has the meaning specified in the introductory paragraph.

 

4

--------------------------------------------------------------------------------


 

“Sellers’ Knowledge” means the actual knowledge of any of the persons listed on
Schedule 1-S as of the date a particular representation or warranty is made
without any review of files or other due diligence on the part of such persons.

 

“Sharing Party” has the meaning specified in Section 6.4.5.

 

“Taxes” means any and all federal, state, local and foreign taxes, charges,
fees, levies, imposts, assessments, withholdings, impositions, or other similar
governmental charges and any interest, liens, additions to tax or penalties
thereon; provided, however that “Taxes” shall not include any of the foregoing
items which were imposed due to Environmental Claims or violation of
Environmental Laws.

 

“Taking” has the meaning specified in Section 14.3.1.

 

“Third Party” means any person, group or entity (including any corporation,
partnership or other business entity) other than an Indemnitee.

 

“Title Company” has the meaning specified in Section 11.2.

 

“Title Commitment” has the meaning specified in Section 11.2.

 

“Title Objections” has the meaning specified in Section 11.3.1.

 

“Title Objections Notice” has the meaning specified in Section 11.3.1.

 

“Transfer Taxes” has the meaning specified in Section 6.4.3.

 

“Transferred Employee” has the meaning specified in Section 16.1.

 

“Transferred Intellectual Property” has the meaning specified in Section 2.1.6.

 

“Union” has the meaning specified in Section 16.4.

 

“WPSC” has the meaning specified in Section 7.1.9.

 


ARTICLE II

SALE AND PURCHASE OF ASSETS


 

2.1                               Sale of Assets.  On the terms and subject to
the conditions of this Agreement and for the consideration stated herein, at the
Closing, Purchaser shall purchase and receive from Sellers, and Sellers shall
sell and deliver to Purchaser, all of Sellers’ right, title and interest in and
to the following properties and assets (collectively, the “Assets”):

 

2.1.1                        The Real Property, as more particularly described
in Attachment I hereto;

 

5

--------------------------------------------------------------------------------


 

2.1.2                        The improvements located on the Real Property,
including buildings, facilities, fixtures, aboveground and underground storage
tanks, aboveground and underground piping and related on-site facilities and
appurtenances (the “Improvements”);

 

2.1.3                        All supplies, machinery, equipment, rolling stock,
computers, spare parts, tools, drawings, plats, equipment manuals, operating
records and data, books and records, cost and pricing information, training
materials and records, maintenance and inspection reports and furniture and
other personal property used exclusively in the operation of the Assets as
currently operated by Sellers (the “Personal Property”);

 

2.1.4                        Subject to Article XVII, all of Sellers’ rights and
obligations under all contracts used exclusively in the operation of the Assets
(but excluding the RP Agreements) (the “Contracts”);

 

2.1.5                        Subject to Article XVII, the Permits; and

 

2.1.6                        The Intellectual Property listed on Attachment III
(the “Transferred Intellectual Property”).

 

2.2                               Excluded Property.  Notwithstanding anything
else in this Agreement, the Assets exclude the following (collectively, the
“Excluded Property”):

 

2.2.1                        Intra-company accounts and contracts of Sellers
including, without limitation, any accounts and contracts between any Seller and
any of its Affiliates, other than the contracts set forth on Schedule 2.2.1;

 

2.2.2                        Cash or bank accounts of Sellers;

 

2.2.3                        Accounts receivable, notes receivable, employee
receivables and other receivables;

 

2.2.4                        Proprietary trade names, trademarks, service marks,
logos, trade dress, insignia, and imprints of Sellers and all signs whose
purpose is to display any of the foregoing and all forms and documents which
incorporate any of the foregoing;

 

2.2.5                        All Intellectual Property other than the
Transferred Intellectual Property.

 

2.2.6                        All rights to any of Sellers’ claims (whether or
not filed) for any federal, state, local, or foreign Income Tax or Tax refunds
or carrybacks.

 

2.2.7                        The following documents:  (A) all minute books, tax
returns, partnership documents of Sellers or any of their Affiliates as well as
other business records or related documents of Sellers or any of their
Affiliates that are not related to the Assets; and (B) all records that are
(i) covered by the attorney-client privilege or work product doctrine, except to
the extent such documents relate to claims or litigation included in the Assumed
Liabilities

 

6

--------------------------------------------------------------------------------


 

(provided that such documents shall be subject to a joint defense agreement to
be entered by Sellers and Purchaser before such documents are provided), (ii)
not readily severable from Sellers’ general records through diligent efforts, or
(iii) required by applicable Law to be retained by Sellers or any of Sellers’
Affiliates in its care, custody, or control.

 

2.2.8                        All rights in connection with and assets of any
employee benefit or similar plans.

 

2.2.9                        All insurance policies and rights thereunder,
except as provided in Section 14.2.

 

2.2.10                  The capital stock of any Affiliate of any Seller.

 

2.2.11                  Any other properties or assets of Sellers not
specifically described herein as being part of the “Assets.”

 

2.3                               As-Is Sale.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEEMENT, ALL ASSETS TO BE CONVEYED HEREUNDER WILL BE
CONVEYED ON AN “AS IS”, “WHERE IS”, AND “WITH ALL FAULTS” BASIS AT THE CLOSING,
INCLUDING ANY ENVIROMENTAL CONDITIONS, AND SELLER MAKES NO, AND HEREBY DISCLAIMS
ALL, REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE,
CONCERNING THE PHYSICAL CONDITION, UTILITY OR OPERATABILIY OF ANY OF THE ASSETS,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR
PARTICULAR OR ORDINARY USES OR PURPOSES.

 

PURCHASER HAS INSPECTED (AND UPON CLOSING SHALL BE DEEMED TO HAVE WAIVED ITS
RIGHT TO INSPECT), THE ASSETS FOR ALL PURPOSES AND SATISFIED ITSELF AS TO THEIR
PHYSICAL AND ENVIRONMENTAL CONDITION, BOTH SURFACE AND SUBSURFACE, INCLUDING,
BUT NOT LIMITED TO, CONDITIONS SPECIFICALLY RELATED TO THE PRESENCE, RELEASE, OR
DISPOSAL OF HAZARDOUS MATERIALS IN, ON, OR UNDER THE ASSETS.  PURCHASER IS
RELYING SOLELY UPON ITS OWN INSPECTION OF THE ASSETS. WITHOUT LIMITATION OF THE
FOREGOING, SELLER MAKES NO, AND HEREBY DISCLAIMS ANY, WARRANTY OR
REPRESENTATION, EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE, AS TO THE ACCURACY OR
COMPLETENESS OF ANY DATA, REPORTS, RECORDS, PROJECTIONS, INFORMATION, OR
MATERIALS NOW, HERETOFORE, OR HEREAFTER FURNISHED OR MADE AVAILABLE TO PURCHASER
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  ANY
AND ALL SUCH DATA, RECORDS, REPORTS, PROJECTIONS, INFORMATION, AND OTHER
MATERIALS (WRITTEN OR ORAL) FURNISHED BY SELLER OR OTHERWISE MADE AVAILABLE OR
DISCLOSED TO PURCHASER ARE PROVIDED TO PURCHASER AS A CONVENIENCE AND SHALL NOT
CREATE OR GIVE RISE TO ANY LIABILITY OF OR AGAINST SELLER, AND ANY RELIANCE ON
OR USE OF THE SAME SHALL BE AT PURCHASER’S SOLE RISK TO THE MAXIMUM EXTENT
PERMITTED BY LAW.

 

7

--------------------------------------------------------------------------------


 

2.4                               Use of Names.  By no later than ninety (90)
days after Closing, Purchaser shall remove or cause to have removed the names
and marks used by Sellers and Sellers’ Affiliates (including replacement of
Sellers’ and their Affiliates name and number on any applicable pipeline
markers) and all variations and derivations thereof and logos relating thereto
from the Assets.  After expiration of such time period specified above,
Purchaser shall not make any use whatsoever of those names, marks, and logos. 
If Purchaser has not completed such removal within ninety (90) days after
Closing, Sellers shall have the right, but not the obligation, to take such
steps as are required to complete such name change and removal or cause such
name change and removal to be completed and Purchaser shall promptly reimburse
Sellers for any costs or expenses incurred by Sellers in connection therewith.

 

2.5                               Accounts Receivable; Revenue; Expenses.  From
and after the Closing, Purchaser will use its commercially reasonable efforts to
assist Sellers and their authorized representatives in collecting the amounts
due with respect to the accounts receivable of Sellers from use of the Assets
prior to the Closing, which efforts shall include, without limitation,
commercially reasonable assistance in billing for such accounts receivable and
reasonable access to customer files and records with respect to such accounts
receivable.  Purchaser agrees that it will pay to Sellers within thirty (30)
days of receipt by Purchaser (i) any amounts received by Purchaser with respect
to such accounts receivable, and (ii) any revenues attributable to the Assets
prior to the month of Closing to the extent same are paid to Purchaser.  Sellers
agree that they will promptly pay to Purchaser within thirty (30) days of
receipt by Sellers any amounts received by Seller with respect to the operation
of the Assets after the Closing Date, including, without limitation, revenues
and accounts receivable.

 

2.6                               FTC Order.  The Assets described herein are
consistent with the terms “Philadelphia Area Terminals”, “San Francisco Bay
Terminals” and “West Pipeline System” in the FTC Order, it being understood that
nothing in this Section 2.6 is intended to enlarge or contract the Assets to be
conveyed pursuant to this Agreement.

 


ARTICLE III

PURCHASE PRICE


 

3.1                               Consideration.  The cash price to be paid by
Purchaser for the transfer, sale and assignment by Sellers of the Assets is Four
Hundred Fifty Five Million Dollars ($455,000,000) (subject to adjustments as
expressly provided for in this Agreement) (the “Purchase Price”).  On the
Closing Date, Purchaser shall pay the Purchase Price to Sellers by wire transfer
of immediately available funds to the account designated by Sellers. If the
capital projects described on Schedule 3.1 are not completed before the Closing,
then the Purchase Price shall be reduced by the budgeted amount remaining to be
paid to complete such capital projects.

 

3.2                               Earnest Money L/C.  Within one business day
after the Effective Date, Purchaser shall deliver to Sellers an irrevocable
stand-by letter of credit drawn on a bank acceptable to Sellers and in form and
substance satisfactory to Sellers, in the amount of Five Percent (5%) of the
Purchase Price (the “Earnest Money L/C”) as consideration for Seller’s entry
into this Agreement.  The Earnest Money L/C shall provide that it may be drawn
upon by

 

8

--------------------------------------------------------------------------------


 

Sellers upon Sellers’ certification to the issuing bank of a Purchaser Default
under this Agreement.  In the event the Closing occurs, Sellers shall return the
Earnest Money L/C to Purchaser as a condition to payment of the Purchase Price. 
In the event the Closing does not occur by the Outside Closing Date and the
failure to close is not the result of a Purchaser Default hereunder, then
Sellers shall return the Earnest Money L/C to Purchaser on the third business
day following the Outside Closing Date.  If the Closing does not occur by the
Outside Closing Date and the failure to close is the result of Purchaser Default
hereunder, then Sellers shall be entitled to draw the full amount of the Earnest
Money L/C in accordance with Section 19.3.

 

3.3                               Allocation of Purchase Price.  Sellers and
Purchaser agree that subsequent to the execution of this Agreement they will
discuss the proper allocation for purposes of IRS Form 8594 of amounts paid in
connection with the transactions contemplated hereunder.   If the parties are
able to reach an agreement, it shall be attached hereto as Attachment IV, and
the parties shall file IRS Forms 8594 consistently with the terms of such
Attachment IV.  If the parties are not able to reach an agreement, each party
shall make such filings as are required of it under applicable tax laws applying
the requirements of Section 1060 of the Code in its own discretion.  The parties
agree that they shall promptly advise each other regarding the existence of any
tax audit, controversy or litigation related to such allocation, and, upon
request from the other party, shall from time to time provide further
information concerning the tax positions being asserted by the Internal Revenue
Service and, if any settlement of the issue is reached, the amount(s) so
determined.

 


ARTICLE IV

RETAINED LIABILITIES; ASSUMED LIABILITIES; PURCHASER’S RELEASE


 

4.1                               Sellers’ Retained Liabilities.  Sellers shall
retain only the following liabilities (the “Retained Liabilities”):

 

4.1.1                        except for certain multiemployer plan withdrawal
liability expressly assumed by Purchaser as provided in Section 4.2 below, all
liabilities and obligations for: (i) salary, wages and benefits for any current
or former employees of Sellers and their Affiliates pertaining to their
employment by Sellers at or in connection with the Assets (including liabilities
to the Pension Benefit Guaranty Corporation or to any plan, including a
multiemployer plan, under Title IV of the Employee Retirement Income Security
Act of 1974, as amended arising, in whole or in part, out of events or conduct
that occurred on or prior to the Closing, including but not limited to any
liability that is triggered by the closing of the transactions contemplated by
this Agreement), and (ii) any violations of law by Sellers relating to the
hiring, employment or termination of employment of any current or former
employees of Sellers pertaining to their employment by Sellers at the Assets;

 

4.1.2                        all costs for property furnished or services
rendered to or for the benefit of the Assets on or before the Closing Date, and
all indebtedness for borrowed money and related liens;

 

9

--------------------------------------------------------------------------------


 

4.1.3                        any (1) liability of Sellers and their Affiliates
for Income Taxes and (2) liability of Sellers for Taxes arising during, or
relating to, any period (or portion thereof) ended on or before the Closing
Date; provided, however, that Purchaser shall assume those Taxes set forth in
Sections 6.4.2 and 6.4.3; and

 

4.1.4                        all liabilities and obligations arising out of any
of the Excluded Property.

 

4.2                               Purchaser’s Assumed Obligations.  Except for
the Retained Liabilities, Purchaser shall assume, and pay, perform and discharge
when due, all liabilities and obligations relating to the Assets, whether
arising before or after the Closing, whether known or unknown, including all
Environmental Claims relating to the pre- and post-Closing ownership or
operation of the Assets, and including any withdrawal liability under any
multiemployer plan which is triggered by an action or event after the Closing
(the “Assumed Liabilities”).

 

4.3                               Purchaser’s Release.  Effective as of the
Closing, Purchaser hereby unconditionally releases and discharges Sellers,
Sellers’ Affiliates, and the partners, employees, officers and directors of
Sellers and Sellers’ Affiliates, from all of the Assumed Liabilities, which
include all environmental liabilities (including all Environmental Claims)
relating to or arising out of the Assets, whether existing or asserted before or
after the Closing Date,  whether based on past, present or future conditions or
events, whether or not known to Purchaser on the Closing Date and wherever
located.  This release includes, but is not limited to, any environmental
liabilities under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, the Resource Conservation and Recovery Act of
1976, as amended, the federal Clean Air Act, as amended, and other Environmental
Laws, and environmental liabilities for injury, death, destruction, loss or
damage to the person or property of Purchaser and its employees arising out
(i) the environmental condition of the Assets, and (ii) the existence of
Hazardous Materials at the Assets.

 

In connection with this release, Purchaser hereby expressly waives the benefits
of any statute limiting the waiver of unknown claims, including Section 1542 of
the California Civil Code which reads as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release which if
known to him must have materially affected his settlement with the debtor.”

 

For the avoidance of doubt, nothing in Sections 4.2 or 4.3 are intended to
deprive Purchaser of its rights against Sellers under Sections 6.4 or 12.1 (as
limited by Section 12.3).

 

10

--------------------------------------------------------------------------------


 

ARTICLE V

RELATED AGREEMENTS

 

At the Closing, Sellers and Purchaser shall enter into the following agreement:

 

5.1                                 Transition Services Agreement substantially
in the form of Exhibit A.

 


ARTICLE VI

CLOSING


 

6.1                               Time and Place.  The closing of the
transaction contemplated hereby (the “Closing”) shall be held at Seller’s
offices in San Antonio, Texas, on or before the day which is the tenth business
day to occur following the satisfaction or waiver of the conditions set forth in
Article VII unless another time, place or date is agreed to in writing by the
parties hereto (the day of the Closing being referred to herein as the “Closing
Date”).  If the Closing does not occur by December 15, 2005 (the “Outside
Closing Date”), a party that is not then in material default under this
Agreement may, by written notice to the other party, terminate this Agreement
without further obligation to the other party, and if Purchaser is not then in
material default under this Agreement, Seller shall return the Earnest Money L/C
to Purchaser within 3 business days after giving or receiving notice of
termination pursuant to this Section 6.1.

 

6.2                               Sellers’ Deliveries.  At the Closing, Sellers
shall do the following:

 

6.2.1                        deliver to the Title Company special warranty deeds
for Seller’s right, title and interest to the fee-owned portions of the Real
Property, subject to the Permitted Encumbrances, in the forms attached as
Exhibit B (“Deeds”), executed and acknowledged by Sellers, which documents shall
also be executed and acknowledged by Purchaser;

 

6.2.2                        deliver to the Title Company assignments of leases
for the leased portions of the Real Property, in the forms attached as Exhibit C
(“Assignments of Leases”), executed and acknowledged by Sellers, which documents
shall also be executed and acknowledged by Purchaser;

 

6.2.3                        deliver to the Title Company assignments of
easements and licenses for the easement and license portions of the Real
Property, in the forms attached as Exhibit D (“Assignments of Easements and
Licenses”), executed and acknowledged by Sellers, which documents shall also be
executed and acknowledged by Purchaser;

 

6.2.4                        deliver to Purchaser a bill of sale for the
Personal Property, in the form attached as Exhibit E (“Bill of Sale”), executed
by Sellers, which document shall also be executed by Purchaser;

 

11

--------------------------------------------------------------------------------


 

6.2.5                        deliver to Purchaser an assignment of Permits and
Contracts, in the form attached as Exhibit F (“Assignment of Permits and
Contracts”), executed by Sellers, which document shall also be executed by
Purchaser;

 

6.2.6                        deliver to Purchaser possession of the Assets,
subject to the Permitted Encumbrances;

 

6.2.7                        deliver to Purchaser counterparts executed by
Sellers of those agreements required by the provisions of Article V;

 

6.2.8                        deliver to Purchaser certified copies of each
Seller’s duly executed organizational documents or governing instruments, and
certified copies of appropriate partnership or limited liability company action
by Sellers authorizing the transactions contemplated by this Agreement and
authorizing the person(s) executing the documents referenced in this Section 6.2
to enter into this Agreement and such other documents on behalf of Sellers;

 

6.2.9                        deliver to Purchaser a certificate that the
representations and warranties made by Sellers in this Agreement are true and
correct in all material respects as of the Closing Date, as though made at and
as of the Closing Date;

 

6.2.10                  deliver to Purchaser a certificate of non-foreign status
substantially in the form attached as Exhibit G and a California Form 597W, in
the form attached as Exhibit H, executed by Sellers; and

 

6.2.11                  deliver to the Title Company such affidavits and
certificates as the Title Company shall reasonably require; provided, however,
that such affidavits and certificates do not require any increase in the
liability of Sellers under this Agreement.

 

6.3                               Purchaser’s Deliveries.  At the Closing,
Purchaser shall do the following:

 

                                                                                               
6.3.1                        pay the Purchase Price to Sellers in accordance
with Section 3.1, and reimburse Sellers for sales tax as provided in
Section 6.4.2;

 

6.3.2                        deliver to Sellers counterparts executed by
Purchaser of all those agreements required by the provisions of Article V;

 

6.3.3                        deliver to Sellers an assumption of all Assumed
Liabilities in the form of Exhibit I;

 

6.3.4                        deliver to Sellers certified copies of appropriate
partnership action by Purchaser authorizing the transactions contemplated by
this Agreement and authorizing the person(s) executing the documents referenced
in this Section 6.3 to enter into this Agreement and such other documents on
behalf of Purchaser;

 

12

--------------------------------------------------------------------------------


 

6.3.5                        deliver to Sellers a certificate that the
representations and warranties made by Purchaser in this Agreement are true and
correct in all material respects as of the Closing Date, as though made at and
as of the Closing Date; and

 

6.3.6                        deliver to Sellers counterparts of the documents
identified in Section 6.2, executed (and acknowledged where required) by
Purchaser.

 

6.4                               Apportionment of Taxes and Utilities.

 

6.4.1                        The following items relating to the Assets:
(i) general real estate ad valorem taxes for the then current fiscal year,
(ii) personal property taxes, (iii) charges for utilities or municipal charges,
and (iv) other prepaid expenses related to the Assets and their operations
(collectively, “Expenses”), shall be prorated as of the Closing Date and shall
be adjusted at the Closing.  Subject to such pro-ration, Sellers shall pay all
Expenses assessed against the Assets for periods on or before the Closing Date;
provided, however, that if any Expenses are payable in installments, Sellers
shall be responsible for paying only those installments that relate to periods
on or before the Closing Date.  Subject to such pro-ration, Purchaser shall pay
all Expenses assessed against the Assets for all periods after the Closing Date.

 

6.4.2                        Sellers (i) shall collect from Purchaser at Closing
sales tax reimbursement in such amount (which shall be in addition to the
Purchase Price provided for herein) as is determined by applying the applicable
sales tax rate to the taxable value of the personal property included within the
Assets, and (ii) shall pay such sales tax reimbursement to the applicable
Governmental Authority in accordance with applicable legal requirements.

 

6.4.3                        Purchaser shall pay and assume all liability for
the sales tax, documentary transfer tax, real property filing fees, and any
other similar Taxes (other than Income Taxes) (collectively, “Transfer Taxes”),
whether imposed on Sellers or Purchaser, and whether paid with a return or
imposed by a Governmental Authority upon audit, arising from the transfer of
Assets contemplated by this Agreement.

 

6.4.4                        If any of the Expenses to be apportioned in
Section 6.4.1 are not readily determinable as of the time of Closing, such
apportionments shall, to the extent necessary, be based on the parties’
reasonable estimate thereof.  The parties shall cooperate with each other in
making the calculations upon which any Expenses are to be allocated in favor of
Sellers or Purchaser, as the case may be.  Such apportionments made on the basis
of estimates shall be recalculated as soon as possible after the availability of
required information, but in any event within one (1) year of the time of
delivery of this Agreement, and any overpayments or underpayments due a party
shall be adjusted by suitable payments from the applicable party.

 

6.4.5                        After the Closing Date, if either Purchaser or
Sellers (as applicable, the “Receiving Party”) receives a bill for Expenses that
covers periods both before and after the Closing Date, the Receiving Party shall
pay such bill and invoice the other party (the “Sharing Party”) for the portion
of the Expenses payable by such other party in accordance with the principles of
proration set forth in Section 6.4.1, in which event the Sharing Party shall
promptly

 

13

--------------------------------------------------------------------------------


 

reimburse the Receiving Party upon receipt of such invoice.  After the Closing
Date, if a Receiving Party receives a bill for Expenses that covers only a
period for which the Receiving Party is not responsible under the terms of this
Agreement, then the Receiving Party shall forward the bill to the party who is
responsible for such Expenses in accordance with the terms of this Agreement
(the “Obligated Party”) for payment directly by the Obligated Party.  The
Obligated Party shall pay such bill in timely fashion (except to the extent that
it is being protested through proper procedures and the Obligated Party uses
reasonable best efforts to cause the governmental authority or other person
issuing such bill to correct the name on the account).

 

6.4.6                        Any refunds received in respect of Expenses
apportioned pursuant to this Section shall be paid to the party to whom such
Expenses are apportioned pursuant to this Section if received from the payor by
another party.

 

6.4.7                        Sellers and Purchaser will provide each other with
such cooperation and information as each may reasonably request of the other
with regard to the preparation and filing of returns, or the conduct of an audit
or other proceeding in respect of Taxes.

 

6.5                               Lease Payments.  At or prior to the Closing,
Sellers shall pay or cause to be paid all rental payments for the period from
June 1, 1998 through December 31, 2004, under that certain Contra Costa County
Submerged Lands General Lease (Lease No. PRC 4769.1)(such payments being at the
annual rate of Seventy Nine Thousand Three Hundred Seventy Dollars ($79,370) for
a total of Five Hundred Twenty Two Thousand Two Hundred Fifty Five Dollars
($522,255) for the period), less the actual annual rental payments made during
such period and the cash bond of Fifty Thousand Dollars ($50,000) being held by
the State of California under the existing “hold-over” lease.

 


ARTICLE VII

CONDITIONS PRECEDENT TO CLOSING


 

Subject to the terms hereof, the obligations of Sellers and Purchaser at the
Closing are subject to the satisfaction or waiver at or prior to the Closing of
each of the respective conditions set forth below.

 

7.1                               Conditions to Purchaser’s Obligations.  The
obligations of Purchaser at the Closing are subject to the following conditions:

 

7.1.1                  Sellers shall have performed (a) in all material respects
those covenants required by this Agreement to be performed by it at or prior to
the Closing that are not qualified by materiality, and (b) in all respects those
covenants required by this Agreement that are qualified by materiality to be
performed by it at or prior to the Closing;

 

7.1.2                  Sellers shall have delivered to Purchaser all agreements,
instruments, certificates and documents required to be so delivered under this
Agreement, including those listed in Section 6.2;

 

14

--------------------------------------------------------------------------------


 

7.1.3                  There shall not be in effect any Order barring the
consummation of the transactions contemplated by this Agreement;

 

7.1.4                  The FTC and the CAG shall have approved the transaction
contemplated by this Agreement and the Purchaser as required by the FTC Order
and the California Consent Decree in accordance with Section 19.1;

 

7.1.5                  Purchaser shall have received the Title Commitments
described in Section 11.2 of this Agreement;

 

7.1.6                  Any Title Objections shall have been resolved in
accordance with the provisions of Section 11.3 of this Agreement;

 

7.1.7                  Sellers’ representations and warranties set forth in
Article VIII shall be true and correct in all material respects on and as if
made on the Closing Date;

 

7.1.8                  The transactions contemplated by the following two
agreements have been consummated:  (i) the Agreement and Plan of Merger dated as
of October 31, 2004, by and among Valero L.P., Riverwalk Logistics, L.P., Valero
GP, LLC, VLI Sub A LLC, and Kaneb Services LLC; and (ii) the Agreement and Plan
of Merger dated as of October 31, 2004, by and among Valero L.P., Riverwalk
Logistics, L.P., Valero GP, LLC, VLI Sub B LLC, Kaneb Pipe Line Partners L.P.,
and Kaneb Pipe Line Company LLC; and

 

7.1.9                  The Colorado Public Utilities Commission (the “CPUC”) and
the Wyoming Public Service Commission (the “WPSC”) shall have approved the
transaction contemplated by this Agreement.

 

7.2                               Conditions to Sellers’ Obligations.  The
obligations of Sellers at the Closing are subject to the following conditions:

 

7.2.1                        Purchaser shall have performed (a) in all material
respects those covenants required by this Agreement to be performed by it at or
prior to the Closing that are not qualified by materiality, and (b) in all
respects those covenants required by this Agreement to be performed by it at or
prior to the Closing that are qualified by materiality;

 

7.2.2                        Purchaser shall have delivered to Sellers the
Purchase Price and all agreements, instruments, certificates and documents
required to be so delivered under this Agreement or such other agreements or
instruments, including those listed in Section 6.3;

 

7.2.3                        There shall not be in effect any Order barring the
consummation of the transactions contemplated by this Agreement;

 

7.2.4                        The FTC and the CAG shall have approved the
transaction contemplated by this Agreement and the Purchaser as required by the
FTC Order and the California Consent Decree in accordance with Section 19.1;

 

15

--------------------------------------------------------------------------------


 

7.2.5                        Purchaser’s representations and warranties set
forth in Article VIII shall be true and correct in all material respects on and
as if made on the Closing Date;

 

7.2.6                        The transactions contemplated by the following two
agreements have been consummated:  (i) the Agreement and Plan of Merger dated as
of October 31, 2004, by and among Valero L.P., Riverwalk Logistics, L.P., Valero
GP, LLC, VLI Sub A LLC, and Kaneb Services LLC; and (ii)  the Agreement and Plan
of Merger dated as of October 31, 2004, by and among Valero L.P., Riverwalk
Logistics, L.P., Valero GP, LLC, VLI Sub B LLC, Kaneb Pipe Line Partners L.P.,
and Kaneb Pipe Line Company LLC; and

 

7.2.7                        The CPUC and the WPSC shall have approved the
transaction contemplated by this Agreement.

 


ARTICLE VIII

SELLERS’ REPRESENTATIONS AND WARRANTIES


 

Sellers hereby warrant and represent to Purchaser that, except as set forth on
the schedules attached hereto:

 

8.1                               Organization.  STOP is a limited partnership
duly organized, validly existing and in good standing under the laws of the
State of Delaware and is in good standing and duly qualified to do business in
each state in which the character of the Assets or the nature of its business
relating to the Assets requires it to be so qualified, except for states as to
which the failure to be so qualified or in good standing would not have a
material adverse affect on the Assets.  KPOP is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is in good standing and is duly qualified to do business in each
state in which the character of the Assets or the nature of its business
relating to the Assets requires it to be so qualified, except for states as to
which the failure to be so qualified or in good standing would not have a
material adverse affect on the Assets.  Shore is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware and is in good standing and is duly qualified to do business
in each state in which the character of the Assets or the nature of its business
relating to the Assets requires it to be so qualified, except for states as to
which the failure to be so qualified or in good standing would not have a
material adverse affect on the Assets.

 

8.2                               Authority; Enforceability.  Sellers have the
partnership or limited liability company (as applicable) power and authority to
execute and deliver this Agreement and each agreement and instrument delivered
or to be delivered by Sellers pursuant hereto, and to carry out its obligations
hereunder and thereunder.  The execution, delivery and performance of this
Agreement and each agreement and instrument delivered or to be delivered
pursuant hereto by Sellers, and the consummation of the transactions provided
for hereby and thereby, have been duly authorized and approved by all requisite
partnership or limited liability company (as

 

16

--------------------------------------------------------------------------------


 

applicable) action of Sellers and no other act or proceeding on the part of
Sellers or their Affiliates is necessary to authorize the execution, delivery or
performance of this Agreement or of such other agreements and instruments, or
the transactions contemplated hereby or thereby; and each of this Agreement and
such agreements and instruments is, or upon its execution and delivery will be, 
legal, valid, binding and enforceable against Sellers in accordance with its
respective terms, subject to the effects of bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application relating to
creditors’ rights and equitable remedies.

 

8.3                               No Breach.  The execution and delivery of this
Agreement and each agreement and instrument delivered or to be delivered
pursuant hereto by Sellers, and the consummation of the transactions provided
for hereby and thereby and the compliance by Sellers with any of the provisions
hereof or thereof does not and will not violate, or conflict with, or result in
a breach of, any provisions of the constituent documents of Sellers.

 

8.4                               Actions and Proceedings.  There is no legal
action pending, or, to Sellers’ Knowledge, threatened, against Sellers or any of
their Affiliates involving the ownership or operation of any of the Assets that
would be material to the Assets, and Sellers have not received written notice
from any applicable Governmental Authority of any pending or threatened
condemnation against all or any material part of the Real Property.

 

8.5                               Brokers.  All negotiations relating to this
Agreement, the agreements and instruments delivered pursuant hereto, and the
transactions contemplated hereby and thereby have been carried on without the
intervention of any person acting on behalf of Sellers or their Affiliates in
such manner as to give rise to any valid claim against Purchaser for any
broker’s or finder’s fee or similar compensation in connection with the
transactions contemplated hereby or thereby.

 

8.6                               Compliance with Laws; Permits.

 

8.6.1                        To Sellers’ Knowledge, Sellers are in material
compliance with all applicable Laws in connection with the ownership and
operation of the Assets and, to Sellers’ Knowledge, except as has already been
disclosed to Purchaser or is known by Purchaser, no event has occurred or
condition exists on the Assets that would constitute a violation of or require
any remediation or clean up under any Environmental Law as the Assets are
currently operated by Sellers; Sellers have provided Purchaser with copies of
all material excess emissions reports and Title V compliance certifications for
the past five (5) years for all terminals included in the Assets; and

 

8.6.2                        Attachment II lists all material Permits currently
held by Sellers with respect to the Assets.

 

8.7                               Employee Matters.

 

8.7.1                        Other than the CBA, Sellers are not party to any
collective bargaining agreement or similar agreement with respect to employees
of Sellers employed at the Assets; and

 

17

--------------------------------------------------------------------------------


 

8.7.2                        There is no labor strike, slowdown, work
stoppage or lockout in effect or, to Sellers’ Knowledge, threatened against or
otherwise affecting the employees of Sellers involved in the operations at the
Assets.

 

8.8                               Material Contracts; Notice of Defaults.  All
contracts (but specifically excluding any RP Agreements) that are material to
the ownership or operation of the Assets or that would impose a material
obligation or liability on Purchaser are set forth on Schedule 8.8.  To Sellers’
Knowledge, there is no existing material default under, or event or circumstance
which with notice or lapse of time would give rise to a material default on the
part of Sellers or any other party under, any of the material contracts (but
specifically excluding any RP Agreements).  No Seller has received written
notice of any continuing or uncured default on the part of such Seller with
respect to any material contract (but specifically excluding any RP Agreements),
which default or defaults would, singly or in the aggregate, materially
adversely affect the ownership, operation or value of such Seller’s interest in
any of the Assets.

 


ARTICLE IX

PURCHASER’S REPRESENTATIONS AND WARRANTIES


 

Purchaser hereby warrants and represents to Sellers that:

 

9.1                               Organization.  Purchaser is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware.

 

9.2                               Authority; Enforceability.  Purchaser has the
partnership power and authority to execute and deliver this Agreement and each
agreement and instrument delivered or to be delivered by Purchaser pursuant
hereto, and to carry out its obligations hereunder and thereunder.  The
execution, delivery and performance of this Agreement and each agreement and
instrument delivered or to be delivered pursuant hereto by Purchaser, and the
consummation of the transactions provided for hereby and thereby, have been duly
authorized and approved by all requisite partnership action of Purchaser, and no
other act or proceeding on the part of Purchaser or its Affiliates is necessary
to authorize the execution, delivery or performance of this Agreement or of such
other agreements and instruments, or of the transactions contemplated hereby or
thereby; and each of this Agreement and such agreements and instruments is, or
upon its execution and delivery will be, legal, valid, binding and enforceable
against Purchaser in accordance with its respective terms, subject to the
effects of bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application relating to creditor’s rights and equitable remedies.

 

9.3                               No Breach.  The execution and delivery of this
Agreement and each agreement and instrument delivered or to be delivered
pursuant hereto by Purchaser, and the consummation of the transactions provided
for hereby and thereby and the compliance by Purchaser with any of the
provisions hereof or thereof does not and will not violate, or conflict with, or
result in a breach of, any provisions of the constituent documents of Purchaser.

 

18

--------------------------------------------------------------------------------

 


 

9.4                               Brokers.  All negotiations relating to this
Agreement, the agreements and instruments delivered pursuant hereto, and the
transactions contemplated hereby and thereby have been carried on without the
intervention of any person acting on behalf of Purchaser or its Affiliates in
such manner as to give rise to any valid claim against Sellers for any broker’s
or finder’s fee or similar compensation in connection with the transactions
contemplated hereby or thereby.

 

9.5                               Financing.  Purchaser has obtained a financing
commitment for, and will have available to it at the Closing immediately
available funds necessary to consummate, the transactions contemplated by this
Agreement.

 

ARTICLE X

 

CHANGES IN REPRESENTATIONS AND WARRANTIES

 

If either Sellers or Purchaser discovers on or before the Closing that any
representation or warranty made by it was or becomes not true and correct in any
material respect, it shall so notify the other party in writing.  The
representations and warranties made in this Agreement shall be deemed to be
modified by any matter contained in such notice.  In the case of any such change
in the representations or warranties by Sellers, if the cumulative changes so
made would adversely affect the fair market value of the Assets by 0.5% or more
of the Purchase Price, Purchaser may object thereto by written notice to Sellers
within ten days after receipt of the notice.  If such objection notice is not
given within the ten day period, or the cumulative changes do not have such
adverse effect, then such change shall not give rise to any right or remedy.  If
such objection notice is timely given and the effect of the cumulative changes
on the fair market value of the Assets exceeds such amount, and Sellers
determine that they cannot cure such adverse effect prior to the Closing by
using commercially reasonable efforts, then the parties shall negotiate in good
faith a reduction of the Purchase Price to fairly reflect the impact of the
change on the fair market value of the Assets.  In the event that the parties
are unable to agree on a reduction of the Purchase Price prior to the Closing,
then the parties agree to submit the matter to binding arbitration under the
Commercial Arbitration Rules of the American Arbitration Association for
resolution after the Closing.

 


ARTICLE XI


 


TITLE MATTERS


 


11.1                        DEFINITION OF PERMITTED ENCUMBRANCES.  AS USED
HEREIN, THE TERM “PERMITTED ENCUMBRANCES” MEANS ANY OR ALL OF THE FOLLOWING:


 


11.1.1                  ALL LIENS AND ENCUMBRANCES THAT WILL BE RELEASED AT
CLOSING.


 

11.1.2                  Liens for current Taxes or assessments not yet due or
delinquent on the Closing Date or, if delinquent, that are being contested in
good faith in the ordinary course of business;

 

19

--------------------------------------------------------------------------------


 

11.1.3                  Materialmen’s, mechanic’s, repairman’s, employee’s,
contractor’s, operator’s and other similar liens or charges arising in the
ordinary course of business for amounts not yet delinquent;

 

11.1.4.               All rights to consent by, required notices to, filings
with, or other actions by governmental agencies in connection with the sale or
conveyance of the Real Property if the same are customarily obtained subsequent
to such sale or conveyance;

 

11.1.5                  Easements, rights of way, servitudes, covenants,
conditions, restrictions, reservations and other rights on, over or with respect
to any of the Real Property which do not materially interfere with the current
use or operations on the properties; and

 

11.1.6                  Any encumbrances which do not, individually or in the
aggregate, materially interfere with the current use or ownership of the Real
Property subject thereto or affected thereby.

 

11.2                        Title Commitments.  Sellers have caused or shall
cause Fidelity National Title Insurance Company (“Title Company”), whose address
is Fidelity National Title Insurance Company – National Title Services, 1900
West Loop South, Suite 650, Houston, Texas, 77027, Attn: Rhonda Obaugh, to issue
standard commitments for title insurance (“Title Commitments”) for the fee-owned
portions of those tracts of Real Property listed on Attachment V.  The Title
Commitments shall commit the Title Company to issue to Purchaser an owner title
insurance policy on the basic form of policy then commonly in use by the Title
Company in the applicable state.  Seller shall pay the basic premium for such
policies in the amounts listed on Attachment V.  If Purchaser requires: (a) any
“comprehensive,” “extended coverage” or similar endorsement (if available),
(b) the deletion of any exception from the policies, or (c) the issuance of any
other endorsements to the policies, any additional premium charged therefor
shall be borne by Purchaser. Sellers shall be under no obligation to make any
additional payments, assume any additional liabilities or take any additional
actions beyond those required in this Agreement in order to facilitate the
issuance of any endorsements or the making of any modifications to the
policies.  The issuance of any such endorsements or deletions shall not be a
condition to Closing.

 

11.3                        Title Objections.

 

11.3.1                  Within fifteen (15) days after receiving the Title
Commitments, but in no event earlier than ten (10) days after the Effective Date
of this Agreement, Purchaser shall notify Sellers in writing of any encumbrance
or defect to the fee-owned portions of the Real Property listed on Attachment V
(excluding Permitted Encumbrances) that, in Purchaser’s judgment, are
unacceptable (the “Title Objections”). Purchaser may not object to any Permitted
Encumbrances.  The notice of Purchaser’s Title Objections (the “Title Objections
Notice”) shall include (i) a description of the alleged Title Objections, and
(ii) the Real Property affected.

 

11.3.2                  Seller shall elect, in its sole discretion, to do one of
the following with regard to such Title Objections:  (i) cause such encumbrance
or defect to be removed, (ii)

 

20

--------------------------------------------------------------------------------


 

indemnify the Title Company against liability from such Title Objection so that
the Title Company insures around such encumbrance or defect, or (iii) indemnify
the Purchaser against any Losses arising from such Title Objection.  Sellers
shall notify Purchaser of their election at least five days prior to Closing.

 

11.3.3                  Purchaser’s sole and exclusive remedy with regard to
objections regarding the state of title of the Real Property shall be the
procedure set forth in this Article XI.  Purchaser’s sole and exclusive remedy
for any Title Objections shall be the remedy set forth in Section 11.3.2 above.

 


ARTICLE XII


 


INDEMNIFICATION


 

12.1                        Indemnification Obligations.  Sellers and Purchaser
(“Indemnitor(s)”) each shall release, defend, indemnify and hold harmless the
other and its or their Affiliates, as well as the partners, officers, directors
and employees of any of them (“Indemnitee(s)”), from and against each and every
Loss, which results from, arises out of or is attributable in any way to any of
the following:

 

12.1.1                  any liability or obligation expressly assumed or
retained by the Indemnitor pursuant to this Agreement;

 

12.1.2                  any breach of a representation or warranty made by the
Indemnitor in this Agreement or in documents delivered by the Indemnitor at the
Closing; or

 

12.1.3 any breach of the obligations, covenants or agreements made by the
Indemnitor in this Agreement or in documents delivered by the Indemnitor at the
Closing.

 

12.2                        Procedures.

 

12.2.1                  In the event that any officer or registered agent of
Indemnitee receives actual notice of any written claim by a Third Party giving
rise to a right of indemnification of such Indemnitee hereunder, the Indemnitee
shall, within sixty (60) days after receipt of such notice, give written notice
thereof to the Indemnitor setting forth the facts and circumstances giving rise
to such claim for indemnification and shall tender the defense of such claim to
the Indemnitor.  If the Indemnitee fails to give such notice and tender such
defense within such 60-day period, the Indemnitee shall be solely responsible
for any Loss with respect to such claim to the extent the Loss is attributable
to such failure; but failure to give such notice and tender such defense within
such 60-day period shall not result in a forfeiture or waiver of any rights to
indemnification for any Loss with respect to such claim to the extent the Loss
is not attributable to such failure.

 

12.2.2                  The Indemnitor shall be solely responsible for selecting
the attorneys to defend any matter subject to indemnification and/or taking all
actions necessary or appropriate to

 

21

--------------------------------------------------------------------------------


 

resolve, defend, and/or settle such matters, and shall be entitled to contest,
on its own behalf and on the Indemnitee’s behalf, the existence or amount of any
obligation, cost, expense, debt or liability giving rise to such claim.  The
Indemnitor shall keep the Indemnitee fully and timely informed as to actions
taken on such matters.  The Indemnitee shall cooperate fully with the Indemnitor
and its counsel and shall provide them reasonable access to the Indemnitee’s
employees, consultants, agents, attorneys, accountants, and files to the extent
necessary or appropriate to defend or resolve the matter, the Indemnitor
reimbursing the Indemnitee with respect to the cost of any such access.  The
Indemnitee shall have the right, but not the duty, to participate with attorneys
of its own choosing, at its own expense, in the defense of any Loss for which
the Indemnitor is obligated to defend and indemnify it, and to approve any
settlement that affects it, without relieving the Indemnitor of any obligations
hereunder.

 

12.3                        Certain Limitations.  Notwithstanding anything to
the contrary in this Article XII or elsewhere in this Agreement, the Indemnitor
shall not have any obligation with respect to Losses subject to indemnification
by the Indemnitor hereunder as a result of a breach(es) of the representations
or warranties set forth in any of Sections 8.4, 8.6, 8.7 or 8.8 (i) unless the
cumulative, aggregate amount of all such Losses exceeds or is reasonably
expected to exceed $500,000, in which case only the excess shall be subject to
indemnification under this Article XII, (ii) unless written notice of such Loss,
in reasonable detail, is delivered to the Indemnitor within 12 months of
Closing, and (iii) to the extent the cumulative, aggregate amount of all such
Losses that such Indemnitor has paid or would be obligated to pay exceeds
$10,000,000.  For purposes of the $10,000,000 limitation set forth in clause
(iii) of the preceding sentence, Sellers shall be deemed to be one “Indemnitor”
such that the maximum aggregate amount of Losses with respect to which Sellers
collectively shall be obligated to indemnify all Indemnitees shall be limited to
such $10,000,000.  To the extent Losses are incurred as a result of claims of a
Third Party and such Third Party is determined to be entitled to consequential,
special, punitive or indirect damages, the Indemnitee shall be entitled to
indemnification from such damages notwithstanding the exclusion of such damages
generally from the definition of “Losses.”  For purposes of determining if a
breach of a representation or warranty qualified by materiality in this
Agreement has occurred, the materiality qualifier shall apply; provided that for
purposes of calculating the Loss incurred or suffered by the Indemnitee, the
materiality qualifier shall not apply.

 

12.4                        Exclusive Remedy.  Except as otherwise provided in
Article XIX, the indemnification provided for in this Article XII be the
exclusive remedy in any action seeking damages or any other form of monetary
relief brought by any party to this Agreement against another party to this
Agreement with respect to any provision of this Agreement, the transactions
contemplated by this Agreement and/or any document or instrument delivered in
connection with or pursuant to this Agreement, provided that nothing herein
shall be construed to limit the right of a party, in a proper case, to seek
injunctive relief for a breach of this Agreement or any such other document or
instrument.  Purchaser hereby waives, to the fullest extent permitted under
applicable law, any and all other rights, claims and causes of action, known or
unknown, it or any indemnified person may have against Sellers relating to this
Agreement or the transactions pursuant to this Agreement.  Any indemnity payment
under this Article XII shall be treated as an adjustment to the Purchase Price
for tax purposes unless a final determination (which shall include the execution
of a Form 870-AD or successor form) with respect to the indemnified party or any
of its Affiliates

 

22

--------------------------------------------------------------------------------


 

causes any such payment not to be treated as an adjustment to the Purchase Price
for U.S. Federal income tax purposes.

 


ARTICLE XIII


 


RECORDS & ACCESS


 

13.1                        Access to Records.  The records relating to the
Assets will be made available to Purchaser and its representatives at the places
where they are normally kept during regular business hours for inspection and
review through the Closing Date.  Prior to Closing, Sellers shall have the right
to copy any records relating to the Assets.

 

13.2                        Preservation of Records.  Purchaser and Sellers
shall not destroy or otherwise dispose of any records acquired, removed, or
retained hereunder for a period of seven years following the Closing Date or
such longer period as required by applicable regulations, laws, statutes, or
court orders, except upon 30 day’s prior written notice to the other party (upon
receipt of such notice, the other party (the “receiving party”) may elect that
such records be transferred to the receiving party at the sole cost and expense
of the receiving party).  During such seven year period, Sellers and Purchaser
shall make such records available to the other party or its authorized
representatives (at such other party’s sole expense) upon reasonable request for
any business, legal or technical need in a manner which does not unreasonably
interfere with the record holder’s business operations.

 

13.3                        Access to Assets After Closing. Purchaser shall
afford duly authorized representatives of Sellers reasonable access to the
Assets and the employees after the Closing Date with respect to any legal,
technical or operational matter relating to (a) Sellers’ obligations under this
Agreement, (b) the operation of the Assets before the Closing, and (c) Sellers’
removal of any Excluded Property from the Assets; provided in each case that
Sellers give Purchaser reasonable prior notice, and provided further that such
access does not unreasonably interfere with Purchaser’s normal operations.  It
is understood and agreed that Sellers shall remove all Excluded Property from
the Assets prior to the Closing, or, if necessary, as soon as practicable
thereafter.

 


ARTICLE XIV


 


SELLERS’ INTERIM OPERATIONS; CASUALTY; CONDEMNATION


 

14.1                  Interim Operations.  From and after the Effective Date
until the Closing Date, Sellers will comply with the provisions of the FTC’s
Order to Hold Separate and Maintain Assets dated June 14, 2005 (the “FTC Hold
Separate Order”) and the Order to Hold Separate and Maintain Assets filed with
the U.S. District Court for the Northern District of California on June 15, 2005
(the “CAG Hold Separate Order,” and, together with the FTC Hold Separate Order,
the “Hold Separate Orders”) and, except as otherwise expressly contemplated or
permitted

 

23

--------------------------------------------------------------------------------


 

hereby, or to the extent required under the Hold Separate Orders, or otherwise
with the prior written consent of Purchaser (which consent shall not be
unreasonably delayed or withheld):

 

14.1.1                  Sellers shall conduct their business relating to the
Assets in all material respects in the ordinary course of business and shall use
commercially reasonable efforts to:

 

(i)                                     preserve intact the Assets and the
operation thereof and keep available its key employees involved in the operation
of the Assets;

 

(ii)                                  maintain in effect all material Permits,
including all material Permits that are required for Sellers to carry on the
operations of the Assets; and

 

(iii)                               maintain (including performing scheduled
maintenance) and repair all of the material Assets in a manner consistent with
past practices.

 

14.2                        Interim Insurance Arrangements. Sellers shall use
commercially reasonable efforts to maintain in effect the insurance policies
listed on Part I of Schedule 14.2 (the “Interim Policies”) with regard to the
Assets from the Effective Date through the Closing (the “Interim Period”) under
the same terms and conditions as were in effect before the Effective Date.
Subject to the balance of this paragraph, Sellers shall cause Purchaser to be
listed as an additional insured on the Interim Policies during the Interim
Period. In order to partially compensate Sellers for the premiums payable under
the Interim Polices during the Interim Period: (i) if the Closing occurs on or
before October 1, 2005, the Purchase Price shall be increased by $261,530; or
(ii) if the Closing occurs after October 1, 2005, the Purchase Price shall be
increased by $261,530, plus an amount equal to 50% of the premium paid by
Sellers to maintain such Interim Policies in effect from October 1, 2005 until
Closing, provided that if Sellers cannot extend such Interim Policies on a
commercially reasonable basis past October 1, 2005, Sellers will instead cause
Purchaser to be named as an additional insured with regard to the Assets on the
Valero excess liability policies listed on Part II of Schedule 14.2 for such
remaining portion of the Interim Period.

 

14.3                        Casualty or Condemnation.

 

14.3.1                  Sellers shall give Purchaser prompt notice of (i) any
fire or other casualty materially affecting a material portion of the Assets (a
“Casualty”) between the Effective Date and the Closing Date and (ii) any actual,
pending or proposed condemnation of a material portion of the Assets, as to
which Sellers have received written notice from the condemning authority
(“Taking”).

 

14.3.2                  In the event the Assets suffer a Casualty subsequent to
the Effective Date, but prior to the Closing Date, Purchaser’s obligation to
close hereunder shall not be affected, and Sellers shall elect either (i) to
repair or make adequate provision for the repair (with an appropriate reduction
or reimbursement of the Purchase Price for any post-Closing interruption of the
operation of the Assets resulting from the post-Closing portion of such repairs,
if such repairs are not completed before Closing, provided that Purchaser does
nothing to delay the expeditious completion of such repairs by the applicable
party post-Closing) of such Assets prior

 

24

--------------------------------------------------------------------------------


 

to Closing, or (ii) to provide Purchaser with a credit against the Purchase
Price in an amount agreed upon by Sellers and Purchaser to represent the
reduction in the value of the Assets by reason of the Casualty, taking into
account any repairs actually made by Sellers to such Assets prior to the Closing
Date.

 

14.3.3                  In the event of a Taking, Purchaser’s obligation to
close hereunder shall not be affected, but all sums of money (or other
consideration) awarded as damages or otherwise received on account of such
Taking shall be applied as a credit to Purchaser to the Purchase Price, and all
claims for any such award shall be assigned to Purchaser.

 

14.4                        Access to Properties.  Upon advance notice to
Sellers, Sellers hereby consent to Purchaser conducting, at Purchaser’s sole
risk and expense, on-site visual inspections of the Assets.  In connection with
any such on-site visual inspections, Purchaser agrees not to interfere with the
normal operation of the Assets in any material respect and agrees to comply with
all requirements and safety policies of the operator of which Purchaser has
notice.  In connection with the granting of such access, Purchaser represents
that it is adequately insured and, except to the extent caused by a Seller’s
gross negligence or willful misconduct, waives, releases and agrees to
indemnify, defend and save and hold harmless Sellers and Sellers’ respective
representatives against all claims for injury to, or death of, persons or for
damage to property or other claims arising in any way from the access afforded
to Purchaser hereunder or the activities of Purchaser.  This waiver, release and
indemnity by Purchaser shall survive termination of this Agreement.

 


ARTICLE XV


 


PUBLICITY


 

At all times prior to the Closing, no party will make any press release or other
public statement concerning this Agreement or the transactions contemplated
hereby, except upon mutual agreement, or as required by law.  No public
statement or third-party disclosure will be made without advance notice to and
prior approval of the other party, except as required by law.  No such approval
will be unreasonably withheld or delayed.

 


ARTICLE XVI


 


EMPLOYEE MATTERS


 

16.1                        Sellers’ Employees.  Purchaser agrees to offer
employment to each of Sellers’ employees employed with respect to the Assets, a
list of such employees is set forth on Schedule 16.1.  Any such employee who
accepts employment with Purchaser and who is not covered by a collective
bargaining agreement is referred to herein as a “Transferred Employee.” Any such
employee who accepts employment with Purchaser and who is covered by a
collective bargaining agreement is referred to herein as a “Transferred Union
Employee”.  Purchaser further agrees that it will take no employment action,
including, without limitation, any plant

 

25

--------------------------------------------------------------------------------


 

closing, mass layoff, change of conditions of employment, or employment loss
within the meaning of the WARN Act, for a period of at least ninety (90) days
after Closing, which causes Losses to any Seller under the Worker Adjustment
Retraining Notification Act, 29 U.S.C. Sec. 2101 et. seq.  Purchaser shall
employ each Transferred Employee for a period of at least 12 months beginning on
the Closing Date (unless earlier terminated for cause or unless Purchaser pays
salary and severance as provided in Section 16.3).

 

16.2                        Benefits.

 

16.2.1                  Purchaser shall cause benefits to be provided to each
Transferred Employee for a period of at least 12 months beginning on the Closing
Date (unless earlier terminated for cause).  These benefits, as well as the
compensation applicable to each Transferred Employee, shall be, in the
aggregate, substantially comparable to those offered by Sellers to such
employees prior to the Closing Date, which benefits are described on
Schedule 16.2.  Purchaser shall ensure that all of its benefit plans, other than
Purchaser’s 401(k) plan, in which the Transferred Employees participate after
Closing recognize the years of service with Sellers and/or its Affiliates
(together with any predecessors thereof that previously employed any such
Transferred Employees and as to which Sellers recognize such years of service)
prior to the Closing for eligibility, vesting and benefit determination
purposes, but Purchaser shall have no obligation to recognize such years of
service for benefit accrual purposes.  Purchaser shall ensure that its 401(k)
plan shall recognize years of service with Sellers and/or its Affiliates
(together with any predecessors thereof that previously employed any such
Transferred Employees and as to which Sellers recognize such years of service)
prior to the Closing for eligibility and vesting under such 401(k) plan but not
for calculating the employer matching contribution under such 401(k) plan.

 

16.2.2                  With respect to each Transferred Employee who elects to
participate in Purchaser’s welfare plans, Purchaser shall waive any pre-existing
condition exclusions to coverage, any evidence of insurability provisions, any
active at work requirement and any waiting period or service requirements that
did not exist or had been waived or otherwise satisfied under Sellers’ welfare
plans, provided the Transferred Employee enrolls within 30 days after the
Closing.  For each Transferred Employee who enrolls in Purchaser’s health plan,
Purchaser shall also apply towards any deductible requirements and out-of-pocket
maximum limits under its health plans applicable to the year of Closing, any
amounts paid by such Transferred Employee toward such requirements and limits
under Sellers’ health plans.  Sellers will provide the necessary information to
Purchaser within 30 days after the end of the calendar month following the
calendar month in which the Closing occurs.

 

16.2.3                  Purchaser shall honor the Transferred Employees’ accrued
vacation entitlement.

 

16.2.4                  Purchaser agrees to accept as a direct rollover
employees’ account balances from Sellers’ savings plans for any Transferred
Employee who so elects.  Purchaser shall hold Sellers harmless from any claims
by employees for adverse Tax treatment to the extent relating to improper
roll-overs performed by or on behalf of Purchaser in connection with this
Agreement.

 

26

--------------------------------------------------------------------------------


 

16.3                        Severance.  Purchaser shall provide Transferred
Employees terminated by Purchaser or any of its Affiliates without cause within
one-year after the Closing (a) severance at least equal to the amount payable
under Sellers’ severance plan attached hereto as Attachment VI, based on the
Transferred Employees’ rate of pay as of the Closing, together with (b) an
amount equal to the salary or wages that such terminated Transferred Employee
would have received (based on his or her salary or wages on the date of
termination) through the 12-month anniversary of the Closing Date had he not
been terminated.

 

16.4                        Transferred Union Employees.  Purchaser agrees to
continue to recognize United Steelworkers Union Local 2-0286 (the “Union”) as
the exclusive representative for the employees in the bargaining unit covered by
the collective bargaining agreement referenced on Schedule 8.7 (the “CBA”). 
Subject to any limitations imposed by applicable Law or applicable memoranda or
letters of understanding, Purchaser shall maintain the CBA in full force and
effect during its current term, except for changes permitted under the CBA,
applicable memoranda or letters of understanding or mutually agreed to between
Purchaser and the Union, and except that Purchaser shall not be required to
continue any employee benefits currently provided to the Transferred Union
Employees, but shall be entitled to establish such benefits as may be allowed by
the CBA.  Purchaser shall employ each Transferred Union Employee for a period of
at least 12 months beginning on the Closing Date (unless earlier terminated for
cause or unless Purchaser pays salary and severance as provided in this
Section 16.4).  Provided that it will not violate the terms of the CBA,
Purchaser shall provide Transferred Union Employees terminated by Purchaser or
any of its Affiliates without cause within one year after the Closing
(a) severance payable under the CBA, plus an amount to make the aggregate
severance at least equal to the amount payable under Sellers’ severance plan
attached hereto as Attachment VI, based on the Transferred Employees’ rate of
pay as of the Closing, together with (b) an amount equal to the salary or wages
that such terminated Transferred Union Employee would have received (based on
his or her salary or wages on the date of termination) through the 12-month
anniversary of the Closing Date had he not been terminated.

 


ARTICLE XVII


 


TRANSFER OF PERMITS AND ASSIGNMENT OF CONTRACTS


 

17.1                        Permits and Contracts.  Each of Sellers and
Purchaser agrees to use its commercially reasonable efforts to obtain the
transfer of the Permits, Contracts and RP Agreements from Sellers to Purchaser
prior to Closing.  If there are prohibitions against, or conditions to, the
conveyance of any Permits, Contracts or RP Agreements, without the prior written
consent of third parties either as a result of the provisions thereof or the
requirements of applicable Law, and such written consents are not obtained on or
prior to the Closing, then (i) any provision contained in this Agreement to the
contrary withstanding, the transfer of title to, or interest in, such Permits,
Contracts or RP Agreements pursuant to this Agreement shall not become effective
unless and until such consent requirement is satisfied, waived or no longer
applies, (ii) until such consent requirement is satisfied, waived or no longer
applies, Seller shall (without infringing on the legal rights of any third
party, breaching any such Permit, Contract or RP Agreement, or violating any
Law) provide Purchaser with the equivalent benefits of the

 

27

--------------------------------------------------------------------------------


 

Permit, Contract or RP Agreement, by subcontract, sublease or otherwise, on the
condition that Purchaser shall cooperate and assist in such efforts and shall
bear all economic burdens and other obligations and liabilities of Seller
regarding this post-Closing period under the Permit, Contract or RP Agreement,
notwithstanding the fact that the same has not been transferred to Purchaser,
and (iii) Closing shall not be delayed pending satisfaction, waiver or
expiration of such consent requirement.  When and if such consent requirement is
so satisfied, waived or no longer applies, to the extent permitted by applicable
Law, the assignment of such Permits, Contracts or RP Agreements shall become
effective automatically as of the Closing Date, without further action on the
part of Sellers or Purchaser and without payment of further consideration. 
After Closing, Sellers shall reasonably cooperate with Purchaser, at Purchaser’s
request and expense, to procure the transfer of any Permits, Contracts or RP
Agreements not transferred to Purchaser at Closing.

 

17.2                        Acquisition Contracts with Prior Owners.  Sellers
agree to use commercially reasonable efforts to obtain consent to assignment of
Sellers’ rights under the acquisition contracts with prior owners listed on
Schedule 8.8 at Closing.  If consent is obtained, Sellers will convey such
rights to Purchaser at Closing.

 


ARTICLE XVIII


 


COVENANTS


 


18.1                        COOPERATION.  EACH OF THE PARTIES SHALL ASSIST AND
COOPERATE WITH ONE ANOTHER TO EFFECT PROMPTLY, AND SHALL GIVE ANY NOTICES TO,
MAKE ANY FILINGS WITH, AND USE ITS RESPECTIVE REASONABLE BEST EFFORTS TO OBTAIN,
ALL CONSENTS, APPROVALS, AND AUTHORIZATIONS OF, OR ANY EXEMPTIONS BY, ALL
GOVERNMENTAL AUTHORITIES IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.  EACH OF THE PARTIES SHALL AS PROMPTLY AS PRACTICABLE USE ITS
BEST EFFORTS TO (I) PREPARE AND FURNISH ALL NECESSARY APPLICATIONS, INFORMATION
AND DOCUMENTATION (INCLUDING FURNISHING ALL INFORMATION REQUESTED BY ANY
GOVERNMENTAL AUTHORITIES); (II) TAKE ALL OTHER ACTIONS THAT MAY BE NECESSARY TO
DEMONSTRATE TO THE FTC AND CAG THAT PURCHASER IS AN ACCEPTABLE PURCHASER OF THE
ASSETS, AND THAT PURCHASER WILL EFFECTIVELY COMPETE IN THE MARKETPLACE USING THE
ASSETS; AND (III) OBTAIN FTC AND CAG APPROVAL OF PURCHASER AS AN ACCEPTABLE
PURCHASER OF THE ASSETS AND ASSIST IN CAUSING THE FTC ORDER AND THE CALIFORNIA
CONSENT DECREE TO BECOME FINAL WITHOUT ADVERSE MODIFICATION.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, PURCHASER SHALL DO WHATEVER IS NECESSARY,
PROPER OR ADVISABLE TO ASSIST AND COOPERATE WITH SELLERS IN OBTAINING NECESSARY
CONSENTS, APPROVALS OR ORDERS OF ALL GOVERNMENTAL AUTHORITIES NECESSARY TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 

18.2                        Transition.  In addition to the specific obligations
created by the Transition Services Agreement, to the extent consistent with
applicable Laws, each of the parties shall reasonably cooperate with each other
and shall cause its officers, employees, agents and representatives to
reasonably cooperate with each other for a period of 60 days after Closing to
ensure the orderly transition of the Assets and the Assumed Liabilities to
Purchaser and to minimize the disruption to the respective businesses of the
parties hereto (including the parties’ relationships with customers and
suppliers) resulting from the transactions contemplated hereby.

 

28

--------------------------------------------------------------------------------


 

18.3                        Access to Financial Information.

 

(a)                                  Purchaser shall use reasonable commercial
efforts to obtain written confirmation from the staff of the United States
Securities and Exchange Commission that neither Purchaser nor its Affiliates are
required to disclose historical financial statement information regarding or
relating to the Assets, for any period prior to the Closing Date, as required
under Rule 3-05 of Regulation S-X promulgated under the Securities Exchange Act
of 1934.

 

(b)                                 To the extent Purchaser is unable to obtain
the written confirmation contemplated in Section 18.3(a), then upon the written
request of Purchaser, at Purchaser’s sole cost and expense and only to the
extent necessary to comply with the disclosure obligations of Purchaser or its
Affiliates under Rule 3-05 of Regulation S-X, Sellers shall use reasonable
commercial efforts to provide Purchaser and its representatives (including its
legal counsel and independent auditors) reasonable access during normal business
hours to such historical financial information as may then be in Sellers’
possession or control or to which Sellers’ have rights of access that is
necessary to allow Purchaser to prepare the historical financial statements
required by Rule 3-05 of Regulation S-X, and to enable the audit thereof.

 

(c)                                  The obligations of Sellers to disclose or
provide reasonable access to any such historical financial information shall
terminate three (3) years after the Effective Date.  Sellers shall have no
liability whatsoever to Purchaser or any other person for information provided
or disclosed hereunder, or the accuracy or sufficiency thereof or in connection
with any claim arising out of such information.  Purchaser acknowledges that
Sellers make no representation or warranty with respect to any such information
and expressly disclaim any implied or constructive representation or warranty. 
Purchaser shall reimburse Sellers for any actual costs incurred by Sellers in
performing the obligations under this Section 18.3 and shall indemnify Sellers
for any and all Losses incurred by Sellers with respect to such matter.

 

18.4                        Amendments.  Without limiting the other provisions
of this Article XVIII, and subject to Article XIX, each of the parties agrees to
make any and all amendments or modifications to this Agreement and the
Transition Services Agreement as are required by the FTC or the CAG in order to
obtain FTC and CAG approval of this Agreement and of Purchaser as an acceptable
purchaser of the Assets, provided that any such amendments are not, individually
or in the aggregate, materially adverse to Sellers taken as a whole (or any one
of them), or Pacific Energy Partners, L.P. and its Affiliates, taken as a whole.

 


ARTICLE XIX


 


TERMINATION; DEFAULT; REMEDIES


 

19.1                        Termination for Adverse Conditions.  Notwithstanding
anything contained herein to the contrary, this Agreement may be terminated and
the transactions contemplated hereby abandoned at any time prior to Closing by
Sellers if (i) either the FTC or CAG conditions its approval of this Agreement
or the transaction contemplated hereby in a manner that is materially adverse to
STOP, KPOP or Shore; or (ii) the FTC or CAG staff advise the parties that
Purchaser is not an acceptable purchaser of the Assets or that the Agreement is
not acceptable, and despite the parties’ good faith efforts to modify such
agreement, negotiations with the FTC

 

29

--------------------------------------------------------------------------------


 

or CAG staff have terminated without a mutually acceptable resolution. 
Notwithstanding anything contained herein to the contrary, this Agreement may be
terminated and the transactions contemplated hereby abandoned at any time prior
to Closing by Purchaser if the FTC or CAG conditions its approval of this
Agreement or the transaction contemplated hereby in a manner that is materially
adverse to Pacific Energy Partners, L.P. and its Affiliates, taken as a whole.

 

19.2                        FTC Mandated Termination or Rescission.  If the FTC,
at the time it determines to make final the FTC Order, notifies Sellers (or any
one of them) that Purchaser is not an acceptable acquirer of the Assets or that
the manner in which the divestiture was accomplished is not acceptable, then
Sellers shall have the right to effect the rescission of this Agreement upon
written notice to Purchaser of such notice received from the FTC.  Within three
business days after receipt of any such notice, Sellers shall return the Earnest
Money L/C to Purchaser unless a Purchaser Default caused such notification.

 

19.3                        Purchaser Default.  In the event of material
non-performance, default or breach of this Agreement by Purchaser that results
in the failure to consummate this Agreement (a “Purchaser Default”), then
Sellers may, at their sole option and as their sole remedy, take any of the
following courses of action:

 

19.3.1                  terminate this Agreement and draw upon the Earnest Money
L/C as liquidated damages, as follows:

 

IF PURCHASER DEFAULTS IN ITS OBLIGATIONS UNDER THIS AGREEMENT RESULTING IN A
FAILURE TO CLOSE THE TRANSACTION ON OR BEFORE THE OUTSIDE CLOSING DATE, THEN
PURCHASER AGREES THAT SELLERS WILL INCUR DAMAGES BY REASON OF SUCH DEFAULT WHICH
ARE IMPRACTICAL AND EXTREMELY DIFFICULT TO ASCERTAIN OR QUANTIFY.  PURCHASER AND
SELLERS, IN A REASONABLE EFFORT TO ASCERTAIN SELLERS’ DAMAGES, HAVE AGREED BY
PLACING THEIR INITIALS BELOW THAT AN AMOUNT EQUAL TO THE FULL AMOUNT OF THE
EARNEST MONEY L/C SHALL BE DEEMED TO CONSTITUTE A REASONABLE ESTIMATE OF
SELLERS’ DAMAGES UNDER APPLICABLE LAW, INCLUDING CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 1671.  ACCORDINGLY, IF PURCHASER SO DEFAULTS IN ITS
OBLIGATIONS UNDER THIS AGREEMENT, SELLERS SHALL HAVE THE RIGHT TO DRAW DOWN THE
FULL AMOUNT OF THE EARNEST MONEY L/C AS LIQUIDATED DAMAGES.

 

 

 

 

 

 

 

Initials for Seller

 

 

Initials for Purchaser;

 

 

or

 

19.3.2                  enforce specific performance of this Agreement and the
transaction provided for herein according to the terms hereof by all means
available at law or in equity.

 

30

--------------------------------------------------------------------------------


 

19.4                        Election of Remedies.  In the event Sellers elect
first to enforce this Agreement by specific performance and at any time during
pursuit of enforcement elects not to pursue specific performance, then Sellers
shall be entitled to pursue their remedies under this Article XIX as if it had
elected to do so as above set forth, and such subsequent election to pursue its
courses of action under this Article XIX shall be deemed to be an election of
remedies at that time and not before.

 

19.5                        Sellers’ Default.  In the event of non-performance,
default or breach of this Agreement by Sellers that results in the failure to
consummate this Agreement, then Purchaser may, at its sole option, as its
exclusive remedy, enforce specific performance of this Agreement and the
transaction provided for herein according to the terms hereof by all means
available at law or in equity.

 


ARTICLE XX



BULK SALES


 

Sellers and Purchaser hereby waive compliance with any applicable bulk sales or
similar laws.

 


ARTICLE XXI



ASSIGNMENT


 

Provided that Purchaser remains liable for all of its obligations under this
Agreement, Purchaser may assign at Closing to up to three (3) of its Affiliates
title to all or a portion of the Assets with at least ten (10) days prior notice
to Sellers.  Except as provided in the immediately preceding sentence, this
Agreement may not be assigned by any party, in whole or in part without the
prior written consent of the other party, which consent shall not be
unreasonably withheld.  This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns. This agreement is not
intended to, and does not create, any rights in any third parties.

 


ARTICLE XXII


 


PAYMENTS


 

22.1                        Terms of Payment.  Unless otherwise specified
herein, any payment to be made hereunder shall be made in U.S. dollars by wire
transfer of immediately available funds, without discount or deduction, or by
such other means as the parties may agree.

 

22.2                        Interest.  Any amount not paid by any party when due
hereunder shall bear interest from the date upon which payment was due through
the date of payment at a rate equal

 

31

--------------------------------------------------------------------------------


 

to one percent (1%) above the prime rate of interest as announced by Chase
Manhattan Bank N.A. in New York City from time to time.

 


ARTICLE XXIII


 


NOTICES


 

23.1                        Notices.  All notices or other communications
required hereunder shall be in writing, shall be addressed as specified below
and shall be deemed to have been given:  (a) at the time of delivery when
delivered personally; (b) upon receipt when sent by Federal Express, or similar
recognized overnight service; or (c) upon completion of successful transmission
(with electronic confirmation of receipt) when sent by facsimile (unless
transmission is completed outside recipient’s normal working hours, in which
case such notice shall be deemed given at the start of recipient’s next business
day), immediately followed by U.S. posting, postage prepaid.

 

Sellers:

 

Valero L.P.

c/o Richard Lashway

Director - Corporate Development, Economic Analysis

Valero Energy Corporation

One Valero Way

San Antonio, Texas  78249-1616

Phone: (210) 345-2901

Fax:     (210) 345-2270

 

Purchaser:

5900 Cherry Avenue

Long Beach, California 90805-4408

Attn:  General Counsel

Phone:  (562) 728-2800

Fax:  (562) 728-2823

 

Any Party may change its address or facsimile number by providing written notice
to the others in accordance with the foregoing.

 


ARTICLE XXIV



GENERAL; ADDITIONAL COVENANTS


 

24.1                        Entire Agreement.  This Agreement, including all of
the Attachments, Exhibits and Schedules hereto, constitutes the entire
understanding between the parties with respect to the subject matter contained
herein and supersedes any prior understandings, negotiations or

 

32

--------------------------------------------------------------------------------


 

agreements, whether written or oral, between them respecting such subject matter
(other than the Confidentiality Agreement dated May 10, 2005, between Valero
L.P. and Purchaser, which shall continue in full force and effect).

 

24.2                        Construction.  Words of any gender used in this
Agreement shall be construed to include any other gender, and words in the
singular number shall include the plural, and vice versa, unless the context
requires otherwise. The use of the phrase “including,” or phrases of similar
import, shall be deemed to include the phrase “without limitation”.

 

24.3                        Captions.  The captions used in connection with the
Articles and Sections of this Agreement are for convenience only and shall not
be deemed to enlarge, limit or otherwise modify the meaning or interpretation of
the language of this Agreement.  Any references to “Articles”, “Sections”,
“Attachments”, “Exhibits”, and “Schedules” are to Articles, Sections,
Attachments, Exhibits, and Schedules of this Agreement. Each Attachment,
Exhibit, and Schedule referred to herein is incorporated into this Agreement by
such reference; provided that to the extent of any conflict or inconsistency
between any of the Attachments, Exhibits or Schedules and this Agreement, this
Agreement will prevail.

 

24.4                        Severability.  If any provision of this Agreement is
held illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability will not affect any other provision hereof.  This Agreement
shall in such circumstances be deemed modified to the extent necessary to render
enforceable the provisions hereof.

 

24.5                        No Waiver.  The failure of any party to insist upon
strict performance of any of the terms or conditions of this Agreement will not
constitute a waiver of any of its rights hereunder.

 

24.6                        Parties in Interest; No Third Party Beneficiary. 
This Agreement shall inure to the benefit of and be binding upon Purchaser and
Sellers and their respective successors and assigns.  Except as otherwise
provided herein, nothing in this Agreement will be construed as conferring upon
any person or entity other than Purchaser and Sellers, and their respective
successors in interest, any right, remedy or claim under or by reason of this
Agreement.

 

24.7                        Governing Law; Choice of Forum.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Texas applicable to agreements made and to be performed entirely in the State of
Texas.  Any claims arising from or related to this Agreement (whether in
contract, tort or otherwise) shall be governed by the laws of the State of
Texas.  The parties irrevocably submit to the exclusive jurisdiction of the
United States District Court for the Western District of Texas for any such
claims, except for those matters over which that Court does not have subject
matter jurisdiction.  Where the United States District County for the Western
District of Texas does not have subject matter jurisdiction, the parties
irrevocably submit to the exclusive jurisdiction of a state district court
sitting in Bexar County, Texas.

 

24.8                        Best Efforts; Time of Essence.  Except as otherwise
specifically provided herein, Purchaser and Sellers shall each use its best
efforts to satisfy the conditions to Closing and

 

33

--------------------------------------------------------------------------------


 

otherwise consummate the transactions contemplated by this Agreement as promptly
as practical.  Time is of the essence with respect to the Closing of this
Agreement.

 

24.9                        Counterparts.  This Agreement may be executed in any
number of counterparts and any party hereto may execute any such counterpart,
each of which when executed by both parties and delivered shall be deemed to be
an original.

 

24.10                 Extensions of Time; Waiver.  It is agreed that any party
to this Agreement may extend time for performance by any other party hereto or
waive the performance of any obligation of any other party hereto or waive any
inaccuracies in the representations and warranties of any other party, but any
such waiver shall be in writing, and shall not constitute or be construed as a
waiver of any other obligation, condition, representation or warranty under this
Agreement.

 

24.11                 Further Assurances.  Purchaser and Sellers shall take such
additional action, and shall cooperate with one another, as may be reasonably
necessary to effectuate the terms of this Agreement and any agreement or
instrument delivered pursuant hereto.

 

24.12                 No Presumption Against Drafter.  Purchaser and Sellers
have each fully participated in the negotiation and drafting of this Agreement. 
If an ambiguity, question of intent or question of interpretation arises, this
Agreement must be construed as if drafted jointly, and there must not be any
presumption, inference or conclusion drawn against any party by virtue of the
fact that its representative has authored this Agreement or any of its terms.

 

24.13                 Amendments  This Agreement cannot be altered, amended,
changed or modified in any respect or particular unless each such alteration,
amendment, change or modification shall have been agreed to by each of the
parties hereto and reduced to writing in its entirety and signed and delivered
by each party.

 

 

[Remainder of page intentionally left blank]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the Effective Date.

 

SELLERS:

 

SUPPORT TERMINALS OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

 

By:

Support Terminal Services, Inc., its general partner

 

 

By:

 

 /s/ Curtis V. Anastasio

 

 

 

Curtis V. Anastasio,

 

 

President and Chief Executive Officer

 

 

KANEB PIPE LINE OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

 

By:

Kaneb Pipe Line Company LLC, its general partner

 

 

By:

 

 /s/ Curtis V. Anastasio

 

 

 

Curtis V. Anastasio,

 

 

President and Chief Executive Officer

 

 

SHORE TERMINALS LLC,

a Delaware limited liability company

 

By:

Kaneb Pipe Line Operating Partnership, L.P., its sole member

 

 

By:

Kaneb Pipe Line Company LLC, its general partner

 

 

 

 

By:

 

  /s/ Curtis V. Anastasio

 

 

 

 

Curtis V. Anastasio,

 

 

 

President and Chief Executive Officer

 

 

PURCHASER:

 

PACIFIC ENERGY GROUP LLC,

a Delaware limited liability company

 

 

By:

 

/s/ Irvin Toole, Jr.

 

 

Irvin Toole, Jr.,

 

President and Chief Executive Officer

 

35

--------------------------------------------------------------------------------

 